Name: Commission Regulation (EEC) No 2076/85 of 25 July 1985 fixing for the 1985/86 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  economic policy;  plant product
 Date Published: nan

 No L 196/26 Official Journal of the European Communities 26. 7 . 85 COMMISSION REGULATION (EEC) No 2076/85 of 25 July 1985 fixing for the 1985/86 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple ('), as last amended by Regula ­ tion (EEC) No 1 699/85 (2), and in particular Article 8 thereof, Whereas, under Article 4 of Regulation (EEC) No 525/77, the minimum price to be paid to producers is to be determined on the basis of : (a) the minimum price applicable during the preceeding marketing year ; (b) the trend of production costs in the fruit and vege ­ table sector ; Whereas, Article 5 of the said Regulation lays down the criteria for fixing the amount of production aid ; whereas, for the fixing of the aid for the marketing year 1985/86 the difference between the minimum price paid to producers and the prices set by non ­ member countries shall be taken into account ; HAS ADOPTED THIS REGULATION : Article 1 For the marketing year 1985/86 : (a) the minimum price referred to in Article 4 of Regulation (EEC) No 525/77 to be paid to producers for pineapples ; ¢ (b) the production aid referred to in Article 5 of the said Regulation for tinned pineapple , shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussel , 25 July 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 73, 21 . 3 . 1977, p . 46 . (2) OJ No L 163, 22 . 6 . 1985, p . 12 . 26 . 7 . 85 Official Journal of the European Communities No L 196/27 ANNEX Minimum price to be paid to the producers Product ECU/ 100 kilograms net, ex-producer Pineapples intended for the manufacture of tinned pineapple 31,64 Production aid Product ECU/ 100 kilograms net Tinned pineapple 51,07